Order entered June 12, 2013




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-12-01406-CR

                             JULIA BREAD CORNELIUS, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 401st Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 401-82257-2011

                                            ORDER
        This appeal is REINSTATED.

        We VACATE our order of April 25, 2013 requiring the trial court to make findings of

fact regarding why appellant’s brief was not filed.

        We GRANT appellant’s June 6, 2013 motion for leave to file a late appellant’s brief.

Appellant’s brief tendered to the Clerk of the Court on June 6, 2013 is DEEMED timely filed as

of the date of this order.

        The State’s brief shall be due THIRTY DAYS from the date of this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE